


    
Exhibit 10.4


SEPARATION AGREEMENT AND RELEASE
This Separation Agreement and Release (“Agreement”) is entered into between
Westell, Inc. and its affiliates (“Employer”) and Naveed Bandukwala
(“Employee”). In consideration for the mutual promises set forth below, Employer
and Employee agree as follows.


1.Employee’s employment with Employer will terminate July 24, 2015 ("Separation
Date"). All employee benefits, plans, programs and fringe benefits cease as of
the Separation Date unless otherwise noted herein.


2.Employer agrees to:


a.
Pay Employee severance pay in the amount of $58,750.00 less required
withholdings. The severance will be paid in a lump sum on the next regularly
scheduled pay day following the Effective Date of this Agreement, provided that
Employee signs this Agreement and does not revoke it.



b.
Pay earned but unused PTO pay in the amount of $8,658.85.



c.
Continue current levels of medical, dental and vision coverage at the employee
rate for the lesser of three months after the separation of employment or until
you become eligible for coverage by a health plan of any subsequent employer.
Employee will be receiving under separate cover information regarding their
rights under COBRA.





3.In exchange for the promises and agreements contained herein and the payments
described in Paragraph 2a and 2c above, Employee on behalf of himself, his
heirs, executors, administrators, and assigns, hereby irrevocably and
unconditionally releases, holds harmless and discharges, to the fullest extent
permitted by law, Employer and all of its affiliated or related entities
(including but not limited to Westell Technologies, Inc.) (“Employer Group”),
their successors, assigns, officers, directors, agents, and employees (together
with Employer Group, “Released Parties”) from all claims, charges, complaints,
grievances, liabilities, obligations, promises, damages, actions, causes of
action, suits, rights, demands, costs, losses and expenses of any nature
whatsoever, whether known or unknown, suspected or unsuspected, vested or
contingent, concealed or hidden, which Employee ever had, may have or ever will
have relating to Released Parties, by reason of any and all acts, omissions,
events, transactions, circumstances or facts existing or occurring up to the
date hereof. This release includes but is not limited to: 1) all liabilities for
the payment of earnings; commissions; bonuses; severance pay; salary; accruals
under any vacation, sick leave, holiday, or employee benefit plans; 2) any
charges, lawsuits or claims of retaliation or discrimination on account of age,
race, color, sex, sexual orientation, marital status, disability, national
origin, citizenship and religion, brought under any federal, state, or local
law, including but not limited to Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, the Civil Rights Act of 1866, the Age Discrimination
in Employment Act, as amended by the Older Workers’ Benefit Protection Act, the
Americans with Disabilities Act, the Worker Adjustment Retraining and
Notification Act, the Family and Medical Leave Act of 1993, the National Labor
Relations Act, the Equal Pay Act, the Employee Retirement Income Security Act,
the Fair Labor Standards Act, the Illinois Wage Payment and Collection Act, or
any similar state wage and hour law, the Illinois Human Right Act, or any other




--------------------------------------------------------------------------------




state anti-discrimination law; and 3) any tort, contract, and quasi-contract or
other common law claims. This general release shall not apply to Employee’s
rights under this Agreement, nor shall it in any way affect his right to enforce
the terms of the Agreement or to obtain appropriate relief in the event of any
breach of this Agreement. Also excluded from this release are any claims which
cannot be waived by law, including but not limited to the right to participate
in an investigation conducted by certain government agencies. Employee does,
however, waive Employee’s right to reinstatement or any monetary recovery should
any agency (such as the Equal Employment Opportunity Commission) pursue any
claims on Employee’s behalf.


4.Employee represents that he has not filed any charges, suits, claims or
complaints against Released Parties referred to above, and Employee agrees, to
the fullest extent permitted by law, that he will not do so at any time in the
future with respect to any claim which arose prior to the date of this
Agreement. This release forever bars all suits which arose or might arise in the
future from any occurrences arising prior to the date of this Agreement and
authorizes any court to dismiss any claim filed by the Employee with prejudice.
Employee understands that if he takes any legal action against Released Parties,
Employee must, as a condition precedent to such action, repay the severance pay
provided for in this Agreement. However, Employee shall not be required to repay
the severance pay if the action is to challenge the waiver of his claims under
the Age Discrimination in Employment Act.


5.The following provisions apply to and are made a part of this Separation
Agreement and Release:
a.
Employee does not release or waive any right or claim which he may have which
arises after the date of this Agreement.



b.
In exchange for this release, Employee acknowledges that he has received
separate consideration beyond that which Employee is otherwise entitled to under
Employer policy or applicable law, including without limitation the severance
pay.



c.
Employer expressly advises Employee to consult with an attorney of Employee’s
choosing prior to executing this Agreement which contains a general release of
all claims.



d.
Employee has twenty-one (21) days from the date of receipt to sign this
Agreement and return it to Sharon Hintz at the address below. In the event
Employee signs this Agreement, Employee has a further period of seven (7) days
in which to revoke this Agreement. This Agreement is not effective until the end
of the revocation period (“Effective Date”). Any revocation must be communicated
in writing, by personal delivery or first class mail to:



Sharon Hintz
Westell, Inc.
750 N. Commons Drive
Aurora, Illinois 60504


Any revocation must be received by Sharon Hintz, in writing, on or before the
7th day after Employee signs this Agreement.


e.
Within seven days of executing this agreement, Employee agrees to return to
Employer all Employer property, including but not limited to files, records,
computer hardware





--------------------------------------------------------------------------------




and software, credit cards, keys, card key passes, all other property or
information provided by Employer Group to Employee. Employee agrees to retain no
copies of Employer Group documents.


6.The parties recognize that disclosure of the terms of this Agreement to
non-parties would cause the Employer serious damage. Employee agrees not to
disclose the terms of this Agreement to anyone other than his spouse, his
attorneys and his financial advisors, except when required by law or valid
subpoena. Aside from the noted exceptions, Employee further agrees to advise his
spouse, his attorneys and his financial advisors as to the terms of this
paragraph, to instruct his spouse, his attorneys and his financial advisors not
to disclose the terms and existence of this Agreement to anyone else and to be
responsible for any violation by any person to whom he has disclosed any portion
of the Agreement.


7.Employee agrees that any and all information obtained by or disclosed to him
at any time during his employment with the Employer which is not generally known
to the public is strictly confidential and/or proprietary to the Employer Group
and Employee shall not make use of this information for his own purposes or for
the benefit of anyone other than the Employer Group and he shall not disclose
this information to any person or organization.


8.Employee agrees not to disparage the Released Parties utilizing any medium to
include printed materials, internet services, verbal comments or any action that
is construed by the Employer as demeaning, mischievous, or capable of negative
impact on its reputation and goodwill value. Employee understands that
engagement in such activity will require that the Employee must repay the
severance provided in this Agreement. Moreover, any actions of this nature may
subject Employee to appropriate legal remedy and recovery of damages.


9.In exchange for the promises and agreements contained herein and the payments
described in Paragraph 2a and 2c above, for a period of twelve months following
the separation of employment, Employee agrees that he will not, directly or
indirectly, on his own behalf or on behalf of any other party, employ, solicit
for employment, attempt to solicit for employment, or encourage or otherwise
cause to leave their employment at Employer Group, any person who is or was
during the six-month period prior to such employment, solicitation or
encouragement an employee of the Employer Group.


10.In exchange for the promises and agreements contained herein and the payments
described in Paragraph 2a and 2c above, for a period of twelve months following
the separation of employment, Employee agrees that he will not, directly or
indirectly, influence, solicit or attempt to influence or solicit any customer
of the Employer Group with whom he had contact during his last two years of
employment with Employer, to cease doing business with the Employer Group or to
divert their business away from Employer Group or to a business competitive with
the business of Employer Group.


11.In exchange for the promises and agreements contained herein and the payments
described in Paragraph 2a and 2c above, for a period of twelve months following
the separation of employment, Employee shall not, anywhere in North America,
Europe, or any other market the Employer Group serves, directly or indirectly
engage, control, advise, manage, or become interested in (as owner, stockholder,
partner, co-venturer, director, officer, employee, agent, consultant or
otherwise) any business competitive with the business of Employer Group.






--------------------------------------------------------------------------------




12.In the event Employee breaches the provisions of paragraphs 5e, 6, 7, 8, 9,
10 or 11 of this Agreement, the Employer preserves all remedies which it may
have at law or in equity, including without limitation injunctive relief, and
reserves the right to demand repayment of all financial and other benefits to be
provided pursuant to this Agreement, along with attorneys’ fees where permitted
by law.


13.Employee agrees to reasonably cooperate with the Employer in any internal
investigation or administrative, regulatory, or judicial proceeding. Employee
understands and agrees that his cooperation may include, but not be limited to,
making himself available to the Employer upon reasonable notice for interviews
and factual investigations; appearing at Employer's request to give testimony
without requiring service of a subpoena or other legal process; volunteering to
the Employer pertinent information; and turning over to the Employer all
relevant documents which are or may come into his possession all at times and on
schedules that are reasonably consistent with his other permitted activities and
commitments. Employee understands that in the event the Employer asks for his
cooperation in accordance with this provision, the Employer will reimburse him
solely for reasonable travel expenses, including lodging and meals, upon his
submission of receipts.


14.It is understood that this Agreement does not constitute an admission by the
Employer of any violation of any federal, state or municipal statutory or common
law. Neither this Agreement nor anything in this Agreement shall be construed to
be or shall be admissible in any proceeding as evidence of wrongdoing by the
Employer. Further, the Employer specifically denies any wrongdoing and disclaims
any liability to or wrongful acts against Employee or any other person, on the
part of the Employer, its affiliates, parents and subsidiaries, and their
respective past, present and future employees, owners, directors, trustees,
shareholders, distributees, agents, partners, attorneys and/or representatives.
  
15.This Agreement shall be interpreted, construed and enforced under the laws of
the State of Illinois and any disputes hereunder litigated in an Illinois court
of competent jurisdiction.


16.In the event that any term or provision of this Agreement shall be finally
determined to be superseded, invalid, illegal or otherwise unenforceable
pursuant to applicable law by a governmental authority having jurisdiction and
venue, that determination shall not impair or otherwise affect the validity,
legality or enforceability, to the maximum extent permissible by law, by or
before that authority, of the remaining terms and provisions of this Agreement,
which shall be enforced as if the unenforceable term or provision were deleted;
provided, however, that in the event that paragraphs 9, 10, or 11 of this
Agreement are determined by such authority to be unenforceable because of
unreasonable geographic scope, duration or otherwise, such authority may
nevertheless enforce those paragraphs as to a reduced geographic scope,
duration, or other limitation deemed reasonable by such authority.


17.Employee acknowledges that he has carefully read and fully understands all of
the provisions of this Agreement, and he is knowingly, voluntarily, and
willfully entering into this Agreement.


18.Employee acknowledges that in executing this Agreement, he has not relied
upon any representation by Employer or its agents not set forth in this
Agreement and that he has not been subjected to any duress, coercion, fraud,
overreaching or exploitation.


19.Employee acknowledges that he received this Agreement on or before July 24,
2015.






--------------------------------------------------------------------------------




20.This Agreement sets forth the entire agreement between the parties and
supersedes any prior agreements and understandings, written or oral.


PLEASE READ CAREFULLY. THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.
Westell, Inc.




/s/ Naveed Bandulwala                    By: /s/ Tom Minichiello         
Naveed Bandukwala                          Tom Minichiello
August 4, 2015                        July 24, 2015            
Date                                Date


/s/ Sharon Hintz            
Witness Signature


Sharon Hintz                
Witness Name (please print)


750 N. Commons Drive            
(Street Address)


Aurora, IL 60504            
(City, State, Zip Code)




